DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1, 3-6, 8-11, 13-15 are allowed.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kathy A. Wojtalewicz on 5/2/22.

1. (currently amended) A device comprising:
a headset interface to connect a headset that includes a speaker and a first microphone;
a second microphone to detect ambient sound in an environment of the device; and
a processor connected to the headset interface and the second microphone, the processor to perform a volume adjustment to sound to be outputted at the speaker of the headset based on the ambient sound detected by the second microphone during a call that uses the headset, the processor further to compensate the volume adjustment for a user’s voice detected at the first microphone;
wherein the processor is further to remove a trace of the user’s voice captured by the first microphone from an ambient sound signal captured by the second microphone.
 
2. (canceled)

3. (currently amended) The device of claim [[2]] 1, wherein the processor is to perform the volume adjustment on a compensated signal obtained by removal of the trace of the user’s voice from the ambient sound signal.

6. (currently amended) A non-transitory machine-readable medium encoded with processor-executable instructions to perform a volume adjustment to sound to be outputted at a headset of a device based on ambient sound detected by an ambient sound microphone of the device during a call that uses the headset, the instructions further to compensate the volume adjustment for a user’s voice detected at a headset microphone, wherein the instructions are further to remove the user’s voice from an ambient sound signal captured by the ambient sound microphone.

7. (canceled).

8. (currently amended) The non-transitory machine-readable medium of claim [[7]] 6, wherein the instructions are to perform the volume adjustment on a compensated signal obtained by removal of the user’s voice from the ambient sound signal.
11. (currently amended) A device comprising:
a headset interface to connect a headset that includes a speaker and a headset microphone;
an additional microphone distant from the headset microphone to detect ambient sound in an environment of the device; and
a processor connected to the headset interface and the additional microphone, the processor to detect a user’s voice at the headset microphone, the processor further to perform a volume adjustment to sound outputted by the speaker of the headset based on an ambient sound detected by the additional microphone and further based on the user’s voice as detected by the headset microphone;
wherein the processor is to remove the user’s voice from an ambient sound signal captured by the additional microphone to obtain a compensated signal, and wherein the processor is to reference the compensated signal to perform the volume adjustment.

12. (canceled) 

13. (currently amended) The device of claim [[12]] 11, wherein the processor is to reduce a volume of sound outputted by the speaker of the headset in response to detecting leakage of sound from the speaker in the compensated signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654